Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 31, 2021

                                      No. 04-21-00534-CV

                         IN THE INTEREST OF J.R.M., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00113
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant Mother J.M. has filed a motion for extension of time to file
her brief. Appellant’s motion is GRANTED. Appellant’s brief is due on January 18, 2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court